Exhibit 10.2
PARKING LOT LEASE
     THIS PARKING LOT LEASE (“Parking Lot Lease”) is entered into this 9th day
of February, 2010, between DP PARTNERS PORTLAND I, LLC, a Delaware limited
liability company (“Landlord”) and LACROSSE FOOTWEAR, INC., a Wisconsin
corporation, and DANNER, INC., a Wisconsin corporation (collectively, “Tenant”).
RECITALS
     A. Concurrent with the execution of this Parking Lot Lease, Landlord and
Tenant are entering into that Multi-Tenant Industrial Lease dated as of the date
hereof (the “Building Lease”) covering 58,788 rentable square feet within the
LogistiCourt at Portal Way building located at 18201 NE Portal Way, Suite 101,
Portland, Oregon 97230, as more particularly described in the Building Lease
(the “Building Premises”). The Building Premises are located within that
industrial development owned by Landlord and commonly known as LogistiCourt at
Portal Way (the “Project”).
     B. In order to provide additional parking for Tenant in connection with its
business operations at the Building Premises, Landlord intends to acquire from
the Portland Development Commission, the designated urban renewal agency of the
City of Portland (the “PDC”), a perpetual, exclusive easement covering
approximately 1.17 acres of land located adjacent to the Project as depicted on
the attached Exhibit A (the “Parking Premises”), pursuant to that Parking Lot
Easement Agreement substantially in the form attached hereto as Exhibit B (the
“Parking Lot Easement”).
     C. Upon the execution and recordation of the Parking Lot Easement, Landlord
will design, permit and construct improvements to provide approximately 128
parking spaces (but not less than 120 parking spaces) on the Parking Premises
for the exclusive use by Tenant and its employees, suppliers, shippers,
customers, contractors and invitees, as provided in this Parking Lot Lease.
     D. Therefore, in consideration of the mutual covenants contained herein and
in the Building Lease, Landlord wishes to lease the Parking Premises to Tenant
and Tenant wishes to lease the Parking Premises from Landlord, on the terms and
conditions set forth in this Parking Lot Lease.
AGREEMENT
1. TERM; POSSESSION.
     1.1 Demise. Landlord hereby leases the Parking Premises to Tenant, and
Tenant hereby leases the Parking Premises from Landlord, on the term and
conditions set forth in this Parking Lot Lease.
     1.2 Term. The lease term shall commence on May 1, 2010 (the “Commencement
Date”) and shall end on August 31, 2015, subject to extension or sooner
termination as provided in this Parking Lot Lease. Notwithstanding the foregoing
or any other provision herein, this Parking Lot Lease shall be coterminous with
the Building Lease and, upon the expiration or termination of the Building Lease
for any reason, this Parking Lot Lease shall likewise automatically terminate on
the same date as the expiration or termination of the Building Lease. For
purposes of this Parking Lot Lease, the “Term” shall mean the initial lease term
and any renewals or extensions thereof, subject to sooner termination as
provided in this Parking Lot Lease.
     1.3 Initial Construction of the Parking Premises. Landlord shall, at its
sole cost and expense, acquire rights to the Parking Premises pursuant to the
Parking Lot Easement and design, permit and construct a paved parking lot on the
Parking Premises with approximately 128 parking spaces (but in no event less
than 120 parking spaces), including without limitation all landscaping,
lighting, curbs, painting/striping, and stormwater facilities, and construct, at
its sole cost and expense, the associated improvements to the Project and
adjacent PDC land required by PDC or applicable laws, all substantially as shown
on the Permit Plans (defined below) (such parking lot improvements, together
with the associated improvements to the Project and adjacent PDC land, are
collectively referred to herein as the “Parking Lot Improvements”). The “Permit
Plans” means that Permit Set of drawings dated January 8, 2010 prepared by Group
MacKenzie and identified in the Index of Drawings on page 1 of Exhibit A
attached hereto, a copy of which Permit Plans has been provided to Tenant. On
January 8, 2010, Landlord submitted the Permit Plans to the City of Portland in
connection with its application for a construction permit for the Parking Lot
Improvements. Landlord agrees that the Parking Lot Improvements shall be
completed in a good and workmanlike manner substantially in

1



--------------------------------------------------------------------------------



 



accordance with the Permit Plans, and in compliance with all laws, rules and
regulations of governmental agencies and authorities and the provisions of the
Parking Lot Easement. Subject to Force Majeure Delays (defined in
Section 15.11), Landlord shall substantially complete the construction of the
Parking Lot Improvements and obtain all governmental approvals necessary for
Tenant’s use of the Parking Premises as a parking lot by the date of issuance of
the certificate of occupancy by the City of Portland for Tenant’s occupancy of
the Building Premises for the conduct of its manufacturing business (but not
later than May 1, 2010). Once the initial construction of the Parking Lot
Improvements are completed in a good and workmanlike manner and in accordance
with this Lease and applicable laws, Landlord shall have no further obligation
to perform any work or make any improvements, alterations, repairs or
replacements on or to the same.
     1.4 Extension Option. Tenant is hereby granted three (3) successive options
(each an “Option”; collectively, “Options”) to extend the Term for an additional
term of five (5) years for each Option (each an “Extension Term”), beginning on
the day after the expiration of the then-current Term and continuing for five
(5) years (unless terminated sooner pursuant to any other terms or provisions of
this Parking Lot Lease), on all of the same terms and conditions as set forth in
this Parking Lot Lease, including without limitation the payment of Monthly Rent
and, if applicable, Accelerated Rent (as such terms are defined in Section 2
below). Each Option may be exercised by Tenant only by delivery of written
notice thereof to Landlord (“Extension Notice”), which notice must be received
by Landlord at least six (6) full calendar months before the expiration of the
then-current Term and, once given, shall be irrevocable and binding on both
parties; provided, however, that Tenant shall be deemed to have automatically
exercised an extension option under this Parking Lot Lease if Tenant timely
exercises an extension option expressly set forth in the Building Lease covering
the same period. If Tenant fails to timely deliver such written notice (and
Tenant is not deemed to have automatically exercised an extension option as
provided by the foregoing sentence), or if this Parking Lot Lease is terminated
pursuant to any other terms or provision of this Parking Lot Lease prior to the
expiration of the Term, the Options shall terminate, and Tenant shall have no
right to renew or extend the Parking Lot Lease. Each Option shall be exercisable
by Tenant on the express condition that at the time of delivery of Tenant’s
notice of its election to exercise the Option, and at all times prior to the
commencement of the Extension Term, Tenant shall not be in default under this
Parking Lot Lease beyond any applicable notice and cure period.
2. RENTAL.
     2.1 Initial Rent. By not later than three (3) business days after the date
of recordation of the Parking Lot Easement, Tenant shall pay Landlord the sum of
One Hundred Thousand and No/100 Dollars ($100,000.00), as its initial rent
payment for the Parking Premises (“Initial Rent”). Tenant shall receive full
credit towards the Initial Rent for all payments made by Tenant pursuant to that
reimbursement letter dated December 1, 2009 between Landlord and Tenant (the
“Reimbursement Letter”). Notwithstanding the foregoing or any other provision in
this Parking Lot Lease to the contrary, in the event all of the conditions
subsequent set forth in Exhibit C hereto are not satisfied and Landlord or
Tenant terminates this Parking Lot Lease as a result thereof, Landlord shall
refund the Initial Rent to Tenant, less any sums paid or payable to Landlord
pursuant to the terms of the Reimbursement Letter. Notwithstanding anything in
this Parking Lot Lease or the Reimbursement Letter to the contrary, Tenant shall
only be obligated, in aggregating the payments under the Reimbursement Agreement
and the payment of the Initial Rent under this Section 3.1, to pay Landlord, in
the aggregate, a maximum of $100,000.
     2.2 Monthly Rent. During the Term (including any Extension Term), Tenant
shall pay Landlord (or its designee), as monthly rent, a sum equal to the total
monthly payments of principal and/or interest required to be paid by Landlord
under the Parking Lot Loan (defined in Exhibit C hereto) (“Monthly Rent”) (e.g.,
if the original principal amount of the Parking Lot Loan is $650,000.00 and it
is fully amortized over 20 years at 3% annual interest rate, the Monthly Rent
shall be $3,604.88 per month). Each installment of Monthly Rent shall be due and
payable to Landlord at least five (5) business days prior to the date that
Landlord is required to make its monthly payment of principal and/or interest to
PDC under the Parking Lot Loan, unless Landlord has directed that such payment
be made directly to PDC in which case Tenant shall make such payment directly to
PDC on or before the date due under the Parking Lot Loan. Landlord shall use
commercially reasonable efforts to cause the monthly payments of principal
and/or interest under the Parking Lot Loan to be payable on the first day of
each month during the Term, commencing on May 1, 2010 and, following execution
of the Parking Lot Loan documentation, Landlord will give Tenant notice of such
payment due date. In addition to Monthly Rent and any other charges payable by
Tenant hereunder, Tenant shall pay or reimburse Landlord for all costs, charges
and expenses incurred by Landlord with respect to the Parking Lot Loan that are
attributable to Tenant’s failure to pay such Monthly Rent or other charges when
due.

2



--------------------------------------------------------------------------------



 



     2.3 Accelerated Rent. In the event of the expiration, termination,
nonrenewal or nonextension of this Parking Lot Lease for any reason (other than
solely as a result of a default by Landlord under this Parking Lot Lease) or if
Tenant vacates the Building Premises for any reason (other than solely as a
result of a default by Landlord under this Parking Lot Lease), in either case
prior to the payment in full of the Parking Lot Loan, Tenant shall pay Landlord
(or its designee) on the date of such event a sum equal to the total outstanding
principal and accrued unpaid interest due on the Parking Lot Loan as of the date
of such termination, expiration, nonextension or vacation (the “Accelerated
Rent”), as additional rent, excluding any past due payments, penalties or
interest charges attributable to Landlord’s failure to pay the Parking Lot Loan
payments when due under the Parking Lot Loan documents (unless such failure is
attributable to Tenant’s default under this Parking Lot Lease); provided,
however, that Tenant shall receive a credit against such Accelerated Rent in an
amount equal to the net condemnation proceeds received by Landlord (after
deducting all costs and expenses incurred by Landlord in connection with such
condemnation) in the case of termination of this Parking Lot Lease due to
condemnation pursuant to Section 8 below.
     2.4 Time and Place of Payment. The Monthly Rent and all additional rent and
other charges payable to Landlord under this Parking Lot Lease will be paid on
or before the specified due date at the address for Landlord set forth in this
Parking Lot Lease, or such other address as Landlord may from time to time
designate in writing to Tenant. Rent is uniformly apportionable day to day.
     2.5 Interest. If any payment of Monthly Rent or any other amount payable by
Tenant hereunder is not received by Landlord by the date when due, it shall bear
interest at the Interest Rate from the date due until paid. All interest, and
any late charges imposed pursuant to Section 2.6 below, shall be considered
additional rent due from Tenant to Landlord under the terms of this Parking Lot
Lease. As used in this Parking Lot Lease, the term “Interest Rate” shall mean
the lesser of: (a) the prime rate announced from time to time by Wells Fargo
Bank or, if Wells Fargo Bank ceases to exist or ceases to publish such rate,
then the rate announced from time to time by the largest (as measured by
deposits) chartered operating bank operating in Oregon, as its “prime rate” or
“reference rate”, plus one percent (1%) per annum; or (b) the maximum rate
permitted by law.
     2.6 Late Charges. Tenant acknowledges that, in addition to interest costs,
the late payments by Tenant to Landlord of any rent or other sums due under this
Parking Lot Lease will cause Landlord to incur costs not contemplated by this
Parking Lot Lease, the exact amount of such costs being extremely difficult and
impractical to fix. Such other costs include, without limitation, processing,
administrative and accounting charges and late charges that may be imposed on
Landlord by the terms of any mortgage, deed of trust or related loan documents
encumbering the Parking Premises. Accordingly, if any rent or any other amount
payable by Tenant hereunder is not received by Landlord by the due date thereof,
Tenant shall pay to Landlord an additional sum of five percent (5%) of the
overdue amount as a late charge, but in no event more than the maximum late
charge allowed by law. The parties agree that such late charge represents a fair
and reasonable estimate of the costs that Landlord will incur by reason of any
late payment as hereinabove referred to by Tenant, and the payment of late
charges and interest are distinct and separate in that the payment of interest
is to compensate Landlord for the use of Landlord’s money by Tenant, while the
payment of late charges is to compensate Landlord for Landlord’s processing,
administrative and other costs incurred by Landlord as a result of Tenant’s
delinquent payments. Acceptance of a late charge or interest shall not
constitute a waiver of Tenant’s default with respect to the overdue amount or
prevent Landlord from exercising any of the other rights and remedies available
to Landlord under this Parking Lot Lease or at law and/or in equity now or
hereafter in effect.
     2.7 Triple Net Lease Provision. All payments required to be paid by Tenant
under this Parking Lot Lease will constitute rent. This is intended to be a
triple net lease, meaning, except as otherwise expressly provided in this
Parking Lot Lease, that Tenant shall pay all taxes, assessments, utilities,
insurance, maintenance, repairs and replacements (whether ordinary,
extraordinary, capital or otherwise), and all other costs, charges and expenses
of every type relating to the Parking Premises after Landlord’s completion of
the initial Parking Lot Improvements and commencement of the Term (excluding any
such expenses to the extent attributable to the negligence or willful misconduct
of Landlord or its agents, employees or contractors, which shall be the
responsibility of Landlord), in addition to the rent payable by Tenant under
Section 2.1, Section 2.2 and Section 2.3. All rent and additional rent shall be
received by Landlord without set-off, offset, abatement, or deduction of any
kind.
     2.8 Prepayment of Monthly Rent or Accelerated Rent. Tenant shall have the
right to prepay the Monthly Rent, or any Accelerated Rent, in whole or in part,
at any time without premium or penalty, and Landlord shall promptly apply all
such prepaid rent to the balance owing on the Parking Lot Loan. If Tenant

3



--------------------------------------------------------------------------------



 



prepays an amount sufficient for Landlord to pay the Parking Lot Loan in full,
then Tenant shall have no obligation to pay any further Monthly Rent to Landlord
under this Parking Lot Lease.
3. USE OF PARKING PREMISES.
     3.1 Permitted Use. Tenant may use the Parking Premises only for automobile,
truck and trailer parking, and no other purpose without the prior written
consent of Landlord, which consent will not be unreasonably withheld or delayed.
     3.2 Compliance with Laws. In connection with its use, Tenant shall comply
at its expense with all applicable zoning, laws, regulations, ordinances and
requirements of any public authority governing and regulating the use and
occupancy of the Parking Premises, and all conditions, covenants and
restrictions of record now or hereafter in force.
     3.3 Hazardous Substances.
          (a) Landlord represents and warrants to Tenant that to the best of
Landlord’s knowledge as of the date hereof, (i) there is no Hazardous Substance
(defined below) on, in or under the Parking Premises in violation of any
Environmental Law (defined below) as of the Commencement Date, (ii) the Parking
Premises are not in violation of any Environmental Law, (iii) Landlord has not
received any notice from any governmental authority alleging or threatening that
any part of the Parking Premises is in violation of an Environmental Law, and
(iv) there are no pending or threatened claims, suits, enforcement actions or
other litigation related to the presence of Hazardous Materials in, under or
about the Parking Premises. To the fullest extent permitted by law, Landlord
agrees to promptly indemnify, protect, defend and hold harmless Tenant and
Tenant’s members, partners, officers, directors, shareholders, employees,
agents, successors and assigns for, from and against any and all claims,
damages, judgments, suits, causes of action, losses, liabilities, penalties,
fines, expenses and costs (including, without limitation, clean-up, removal,
remediation and restoration costs, sums paid in settlement of claims, attorneys’
fees, consultant fees and expert fees and court costs) that arise or result from
the presence or release of Hazardous Substances on, in, under or about the
Parking Premises and that are attributable to (a) any act or omission of
Landlord or any of Landlord’s agents, employees or contractors, or (b) any use,
ownership or occupancy of the Parking Premises prior to the Commencement Date,
including without limitation any violation of any Environmental Law attributable
to the period prior to Commencement Date, or (c) that arise or result from any
breach of the representations or warranties of Landlord contained in this
Section 3.3(a). For purposes of this Parking Lot Lease, the phrase “to
Landlord’s knowledge” or similar phrase shall mean only the actual (not implied,
imputed or constructive) knowledge of Kirk L. Olsen, John Atwell and Michael C.
Dermody, each of which are officers of Landlord and are the only officers of
Landlord involved in the acquisition of the Parking Lot Easement and development
of the Parking Premises in any material respect. The provisions of this
Section 3.3(a) will survive the expiration or earlier termination of this
Parking Lot Lease.
          (b) Tenant shall not cause or permit any Hazardous Substances to be
brought upon, kept, generated, treated, stored, used or otherwise handled in or
about or disposed of on the Parking Premises by Tenant, its agents, employees,
contractors or invitees, except to the extent reasonably required for the uses
permitted by Section 3.1 above and then only in strict compliance with all
Environmental Laws. Tenant shall not cause or permit any Hazardous Substance to
be spilled, leaked, disposed of or otherwise released in or on the Parking
Premises. In the event of a leak, spill or release of a Hazardous Substance on
the Parking Premises or the threat of or reasonable suspicion of the same,
Tenant shall immediately undertake or cause to be undertaken all emergency
response necessary to contain, clean up and remove the Hazardous Substance and
shall undertake or cause to be undertaken within a reasonable time all
investigatory, remedial and/or removal action necessary or appropriate to ensure
that any contamination by the Hazardous Substances is eliminated as required by
applicable Environmental Law. Within thirty (30) days following the completion
of such investigatory, remedial and/or removal action, Tenant shall provide
Landlord with a certification reasonably acceptable to Landlord signed by an
independent registered professional engineer that such contamination has been so
eliminated.
          (c) Tenant shall immediately notify Landlord upon becoming aware of
(i) any such spill, leak, disposal or release of any Hazardous Substance in or
on the Parking Premises or (ii) any notice or communication from any
governmental agency or other person directed to Tenant relating to any Hazardous
Substance on, under or adjacent to the Parking Premises or any violation of any
Environmental Law with respect to the Parking Premises or activities thereon.
Tenant shall at all times comply with all Environmental Laws applicable to
Tenant and its use and occupancy of the Parking Premises.

4



--------------------------------------------------------------------------------



 



          (d) To the fullest extent permitted by law, Tenant agrees to promptly
indemnify, protect, defend and hold harmless Landlord and Landlord’s members,
partners, officers, directors, shareholders, employees, agents, successors and
assigns for, from and against any and all claims, damages, judgments, suits,
causes of action, losses, liabilities, penalties, fines, expenses and costs
(including, without limitation, clean-up, removal, remediation and restoration
costs, sums paid in settlement of claims, attorneys’ fees, consultant fees and
expert fees and court costs) that arise or result from the presence or release
of Hazardous Substances on, in, under or about the Parking Premises and that are
caused or permitted by Tenant or its agents, employees, contractors, licensees,
invitees, successors or assigns during the Term of this Parking Lot Lease,
including arising from or caused in whole or in part, directly or indirectly, by
(i) the presence or release in, on, under or about the Parking Premises of any
Hazardous Substances; (ii) Tenant’s or other user’s actual, proposed or
threatened use, treatment, storage, transportation, holding, existence,
disposition, manufacturing, control, management, abatement, removal, handling,
transfer, generation or release (past, present or threatened) of Hazardous
Substances to, in, on, under, about or from the Parking Premises; (iii) any
past, present or threatened non-compliance or violations of any Environmental
Laws in connection with Tenant and/or the Parking Premises, (iv) personal injury
claims (v) the payment of any environmental liens, or the disposition,
recording, or filing or threatened disposition, recording or filing of any
environmental lien encumbering or otherwise affecting the Parking Premises,
(vi) diminution in the value of the Parking Premises, (vii) damages for the loss
or restriction of use of the Parking Premises, including prospective rent, lost
profits and business opportunities, (viii) sums paid in settlement of claims,
(ix) reasonable attorneys’ fees, consulting fees and expert fees, (x) the cost
of any investigation of site conditions, and (xi) the cost of any repair,
clean-up or remediation ordered by any governmental or quasi-governmental agency
or body or otherwise deemed necessary in Landlord’s reasonable judgment.
Tenant’s obligations hereunder shall include, without limitation, and whether
foreseeable or unforeseeable, all costs of any required or necessary repair,
cleanup or detoxification or decontamination of the Parking Premises, or the
preparation and implementation of any closure, remedial action or other required
plans in connection therewith. For purposes of the indemnity provisions in this
Section 3.3(d), any acts or omissions of Tenant and/or Tenant’s employees,
agents, assignees, contractors or subcontractors of Tenant or others acting for
or on behalf of Tenant (whether or not they are negligent, intentional, willful
or unlawful) shall be strictly attributable to Tenant. The provisions of this
Section 3.3(d) will survive the expiration or earlier termination of this
Parking Lot Lease.
          (e) For purposes of this Parking Lot Lease, the term “Hazardous
Substance” means any substance, material or waste which because of its quantity,
concentration or physical, chemical or infectious characteristics may cause or
pose a present or potential hazard to human health or the environment when
improperly handled, treated, stored, transported, disposed of or otherwise
managed, including asbestos, oil, gas and other hydrocarbons, and all hazardous
or toxic substances, materials and wastes listed, designated or regulated under
any Environmental Law. For purposes of this Parking Lot Lease, “Environmental
Law” means any past, present or future federal, state or local statutory or
common law, or any regulation, ordinance, code, plan, order, permit, grant,
franchise, concession, restriction or agreement issued, entered, promulgated or
approved thereunder, relating to (a) the environment, human health or safety,
including, without limitation, emissions, discharges, releases or threatened
releases of any Hazardous Substance into the environment (including, without
limitation, air, surface water, groundwater or land), or (b) the manufacture,
generation, refining, processing, distribution, use, sale, treatment, receipt,
storage, disposal, transport, arranging for transport, or handling of any
Hazardous Substance.
     3.4 Unlawful Activities. Tenant shall not use or allow the Parking Premises
to be used (a) in violation of the Parking Lot Easement, any recorded covenants,
conditions and restrictions affecting the Parking Premises, any applicable law
or governmental rule or regulation, or of any certificate of occupancy issued
for the Parking Premises, or (b) for any improper, immoral, unlawful or
reasonably objectionable purpose. Tenant shall not do or permit to be done
anything which will obstruct or interfere with the rights of owners of adjacent
property or other tenants or occupants of the Project, or injure or annoy them.
Tenant shall not cause, maintain or permit any nuisance in, on or about the
Parking Premises, nor commit or suffer to be committed any waste in, on or about
the Parking Premises.
     3.5 Insurance Coverage. Tenant shall refrain from any use of the Parking
Premises that would invalidate or impair the coverages afforded by any insurance
maintained with respect to the Parking Premises and shall not allow the
condition of the Parking Premises to decline to a degree that would result in
any insurance required under this Parking Lot Lease to be maintained by Tenant
to no longer be available.
     3.6 Rules. The use of the Parking Premises shall be subject to the Parking
Rules and Regulations contained in Exhibit “C” attached to the Building Lease,
together with any other reasonable, non-discriminatory rules and regulations
adopted by Landlord from time to time, and furnished to Tenant.

5



--------------------------------------------------------------------------------



 



     3.7 Signs. All signage on the Parking Premises shall comply with the
requirements of applicable law. Tenant shall obtain Landlord’s prior approval of
the location, design, size, color, materials, and other details of any signs to
be located on the Parking Premises, which approval shall not be unreasonably be
withheld or delayed.
4. MAINTENANCE AND ALTERATIONS.
     4.1 Maintenance. Tenant, at its expense, shall keep and maintain the
Parking Premises and Parking Lot Improvements (including without limitation, the
land, parking areas, driveways, sidewalks, lighting and landscaping) in good
condition, repair and appearance and consistent with the parking areas of the
Project, and Tenant shall make all repairs and replacements necessary to that
end. Except for the initial Parking Lot Improvements to be made by Landlord as
provided herein, Landlord shall have no obligation whatsoever to make any
repairs, alterations, replacements or improvements or to perform any maintenance
on or to the Parking Premises or Parking Lot Improvements, except to the extent
necessitated by the negligence or wilful misconduct of Landlord or its agents,
employees or contractors.
     4.2 Alterations. Tenant shall not make any alterations, additions or
improvements to the Parking Premises without Landlord’s prior written consent,
which consent will not be unreasonably withheld or delayed. Any such consent
will be subject to the following conditions:
          (a) Any alteration, addition or improvement shall be done in a good
and workman like manner and in compliance with applicable laws and building
codes, and in accordance with the orders, rules and regulations of the National
Board of Fire Underwriters or any other body exercising similar functions.
          (b) The cost of any such alteration, addition or improvement shall be
paid by Tenant in cash, or its equivalent, so that the Parking Premises and all
portions thereof shall at all times be free of liens for labor and materials
supplied or claimed to have been supplied to the Parking Premises. At least
fifteen (15) days before commencing any work or delivery of any materials
relating to any alterations, improvements, or additions to the Parking Premises,
Tenant shall notify Landlord of the expected date of commencement of such work
or the delivery of any such materials. Landlord shall have the right at any time
and from time to time to post and maintain on the Parking Premises such notices
as Landlord reasonably deems necessary to protect the Parking Premises from
construction liens, materialmen’s liens, and any other liens.
          (c) Tenant shall maintain, at Tenant’s sole cost and expense, such
insurance as Landlord may reasonably require in connection with such
alterations, additions or improvements, including Workers Compensation Insurance
covering all persons employed in connection with the work, with respect to whom
death or bodily injury claims could be asserted against Landlord or its
successors in interest when any work is in process in connection with any such
alteration or addition. Such insurance shall be in a form and by an insurance
company reasonably approved by Landlord.
          (d) All alterations, additions, improvements, and fixtures installed
by Tenant (other than trade fixtures and equipment) shall become a part of the
Parking Premises at the expiration of the term of this Parking Lot Lease and
belong to Landlord.
5. TAXES; UTILITIES.
     5.1 Personal Property Taxes. Tenant shall pay when due all personal
property taxes assessed against its personal property or equipment on the
Parking Premises.
     5.2 Taxes and Assessments.
          (a) Tenant shall pay directly to the taxing authority on or before the
date due all real property taxes, assessments and public charges levied or
assessed against the Parking Premises, except that Tenant’s liability for such
taxes, assessments and public charges shall be prorated for any partial tax year
in which the Term begins or ends. To the maximum extent possible, such tax bills
shall be mailed directly from the taxing authority to Tenant and Tenant shall
pay all such taxes, assessments and public charges directly to the taxing
authority.
          (b) Landlord intends for the Parking Premises to become a separate tax
parcel. Landlord shall, as provided by Section 6 of the Parking Lot Easement,
promptly submit, in conjunction with PDC, an application, and make commercially
reasonable efforts, to cause the Parking Premises to become a

6



--------------------------------------------------------------------------------



 



separate tax parcel on or before June 30, 2010 so that it is assessed and billed
independently from the balance of the Grantor Property (as such term is defined
in the Parking Lot Easement). To the extent Landlord is unsuccessful in making
the Parking Premises a separate tax parcel, the taxes and assessments shall, as
provided in Section 6 of the Parking Lot Easement, be allocated between the
Parking Premises and the balance of the Grantor Property proportionately based
on the respective real market values of the land and improvements on each such
property as reflected in the records of the Multnomah County Division of
Assessment and Taxation, except that the assessments of the Multnomah County
Drainage District shall be allocated based on the respective square footage of
land area of each property.
          (c) If available by law, rule, or order of the taxing authority,
Tenant may make tax payments owing under this Section 5.2 in installments.
Tenant may contest the validity of an assessment against the Parking Premises as
long as (i) Tenant deposits with an escrow agent approved by Landlord,
irrevocable instructions to pay to the taxing authority upon written instruction
from Landlord, sufficient funds to satisfy any amount determined to be owing at
the conclusion of the proceeding to contest the assessment, and (ii) Landlord’s
interest in the Parking Premises or Parking Lot Easement is not jeopardized.
          (d) Upon request, Tenant shall provide to Landlord reasonable evidence
of the payment of all taxes, assessments and public charges required to be paid
by Tenant under this Section 5.2.
     5.3 Taxes in Lieu of Ad Valorem Tax. If a tax is assessed upon Landlord’s
interest under this Parking Lot Lease which is in lieu of the ad valorem real
property tax, then to the extent permitted by law, Tenant shall pay such tax.
Tenant, however, shall have no obligation to pay any income, profits, or
franchise tax levied upon the net income derived by Landlord from this Parking
Lot Lease.
     5.4 Payment of Utilities Charges. Tenant shall pay when due all charges for
services and utilities incurred in connection with the use, occupancy,
operation, and maintenance of the Parking Premises and Parking Lot Improvements,
including without limitation charges for electricity. To the maximum extent
possible, Tenant shall arrange for direct billing from and payment to the
utility and service providers. If any such utilities are not separately metered
or invoiced to Tenant, Landlord will equitably apportion such charges between
Tenant and the other occupants of the Grantor Property based on approximate
actual usage.
6. LIABILITY TO THIRD PERSONS.
     6.1 Liens. Except for the Parking Lot Improvements made by Landlord as
provided herein, Tenant shall pay as due all claims for work done on or for
services rendered or material furnished to or for Tenant to the Parking Premises
after the Commencement Date, and shall keep the Parking Premises free from any
liens other than liens created by Landlord. If Tenant fails to pay such claim or
to discharge any lien, Landlord may do so and collect such amount as additional
rent upon demand. Amounts paid by Landlord hereunder shall bear interest and be
repaid by Tenant as provided in Section 2.5 and Section 2.6. Such payment by
Landlord shall not constitute a waiver of any right or remedy Landlord may have
because of Tenant’s default.
     6.2 Tenant’s Assumption of Risk and Waiver. Except to the extent such
matter is caused by the negligence or willful misconduct of Landlord or
Landlord’s employees, agents, or contractors, Landlord shall not be liable to
Tenant, Tenant’s employees, agents or invitees for: (i) any damage to property
of Tenant, or of others, located in, on or about the Parking Premises, (ii) the
loss of or damage to any property of Tenant or of others by theft or otherwise,
(iii) any injury or damage to persons or property resulting from fire,
explosion, steam, gas, electricity, water, rain or leaks from any part of the
Parking Premises or from the street or subsurface or from any other places or by
any other cause of whatsoever nature, or (iv) any such damage caused by other
tenants or persons in the Project or occupants of adjacent property of the
Parking Premises or Project, or the public, or caused by operations in
construction of any private, public or quasi-public work. Neither party shall,
in any event, be liable to the other for any consequential damages or loss of
business or profits and each party hereby waives any and all claims for any such
damages. All property of Tenant kept or stored on the Parking Premises shall be
so kept or stored at the sole risk of Tenant and Tenant shall hold Landlord
harmless from any claims arising out of damage to the same, including
subrogation claims by Tenant’s insurance carriers, except to the extent such
damage is caused by the negligence or willful misconduct of Landlord or
Landlord’s employees, agents, or contractors, subject to Section 7.2 below.
     6.3 Tenant’s Indemnification of Landlord. Subject to Section 7.2 below,
Tenant shall be liable for, and shall indemnify, defend, protect and hold
Landlord and Landlord’s members, partners, officers, directors, shareholders,
employees, agents, successors and assigns, harmless for, from and against, any
and

7



--------------------------------------------------------------------------------



 



all claims, damages, judgments, suits, causes of action, losses, liens,
liabilities and expenses, including attorneys’ fees and court costs
(collectively, “Indemnified Claims”), arising or resulting from (a) any
occurrence at the Parking Premises, unless caused by the negligence or willful
misconduct of Landlord or its agents, employees or contractors and not covered
by insurance carried or required to be carried by Tenant hereunder, (b) any act
or omission of Tenant or any of Tenant’s agents, employees, contractors,
subtenants, assignees, licensees or invitees (collectively, “Tenant Parties”);
(c) the use of the Parking Premises and conduct of Tenant’s business by Tenant
or any Tenant Parties, or any other activity, work or thing done, permitted or
suffered by Tenant or any Tenant Parties, in or about the Parking Premises;
and/or (d) any default by Tenant of any obligations on Tenant’s part to be
performed under the terms of this Parking Lot Lease or the terms of any contract
or agreement to which Tenant is a party or by which it is bound, affecting this
Parking Lot Lease or the Parking Premises. In case any action or proceeding is
brought against Landlord or Landlord’s members, partners, officers, directors,
shareholders, employees, agents, successors and assigns by reason of any such
Indemnified Claims, Tenant, upon notice from Landlord, shall defend the same at
Tenant’s expense by counsel approved in writing by Landlord, which approval
shall not be unreasonably withheld or delayed.
     6.4 Landlord’s Indemnification of Tenant. Subject to Section 7.2 below,
Landlord shall be liable for, and shall indemnify, defend, protect and hold the
Tenant and Tenant’s officers, directors, shareholders, employees, agents,
successors and assigns harmless for, from and against, any and all claims,
damages, judgments, suits, causes of action, losses, liens, liabilities and
expenses, including attorneys’ fees and court costs (collectively, “Indemnified
Claims”), arising or resulting from (a) any occurrence at the Premises caused by
the negligence or willful misconduct of Landlord or its agents, employees or
contractors and not covered by insurance carried or required to be carried by
Tenant hereunder, and/or (b) any default by Landlord of any obligations on
Landlord’s part to be performed under the terms of this Parking Lot Lease or the
terms of any contract or agreement to which Landlord is a party or by which it
is bound, materially and adversely affecting Tenant’s rights under this Parking
Lot Lease or in the Parking Premises. In case any action or proceeding is
brought against Tenant or Tenant’s officers, directors, shareholders, employees,
agents, successors and assigns by reason of any such Indemnified Claims,
Landlord, upon notice from Tenant, shall defend the same at Landlord’s expense
by counsel approved in writing by Tenant, which approval shall not be
unreasonably withheld or delayed.
     6.5 Survival; No Release of Insurers. Tenant’s indemnification obligation
under Section 6.3, and Landlord’s indemnification obligation under Section 6.4,
shall survive the expiration or earlier termination of this Parking Lot Lease.
Tenant’s covenants, agreements and indemnification in Sections 6.2 and 6.3
above, and Landlord’s covenants, agreements and indemnification in Section 6.4,
are not intended to and shall not relieve any insurance carrier of its
obligations under policies required to be carried by Tenant pursuant to the
provisions of this Parking Lot Lease.
     6.6 Security. Tenant acknowledges that the rental payable to Landlord under
this Parking Lot Lease does not include the cost of guard service or other
security measures, and that Landlord shall have no obligation whatsoever to
provide such services or security measures. Tenant assumes all responsibility
for the protection of Tenant, its officers, employees, agents and invitees, from
the acts of third parties.
7. INSURANCE AND DAMAGE.
     7.1 Tenant’s Insurance. Tenant shall at its sole expense maintain in full
force and effect during the Term all of the same insurance coverages required of
Tenant under Section 20 of the Building Lease with respect to the Parking
Premises and all property, improvements, persons and activities thereon. Upon
Landlord’s request from time to time, Tenant shall provide certificates of
insurance and other evidence reasonably acceptable to Landlord of such insurance
coverages.
     7.2 Waiver of Subrogation. Each party (for itself and its successors and
assigns and insurance carriers) waives all rights of recovery from the other
party with respect to any damage that would have been covered by a “special
form” or “all risks” coverage property insurance policy with extended coverage
endorsements, or that is actually covered under any additional insurance
coverages maintained by the party, and there shall be no rights of subrogation
by the parties’ insurance carriers against the other party.
     7.3 Damage or Destruction. In case of damage or destruction to the Parking
Premises or any part thereof by any cause (other than due to the negligence or
willful misconduct of Landlord or its agents, employees or contractors, in which
case Landlord shall restore the same at its expense), Tenant shall at its
expense restore the Parking Premises to a condition equivalent to that existing
prior to the damage.

8



--------------------------------------------------------------------------------



 



8. CONDEMNATION. If the entire Parking Premises is condemned, or if a portion is
taken which causes the remainder to be unsuited to the use permitted under this
Parking Lot Lease (as reasonably determined by Landlord or Tenant), then this
Parking Lot Lease shall terminate as of the date upon which possession of the
Parking Premises is taken by the condemning authority. Otherwise, Landlord shall
proceed to make necessary repairs and alterations to the Parking Premises to
permit Tenant to continue its use thereof. Rent shall be abated during the
period of restoration and shall be reduced for the remainder of the Term to the
extent and in the same proportion that the reduction in the number of parking
spaces no longer available for Tenant’s use due to the condemnation are less
than 120 parking spaces; provided, however, that Landlord may mitigate or avoid
such rent abatement by providing replacement parking spaces for those taken,
which spaces shall be located either in the Project or otherwise reasonably
proximate to the Building Premises. All condemnation proceeds shall belong to
Landlord, except for any award specifically made to Tenant for interruption of
business, moving expenses, or the taking of Tenant’s trade fixtures and personal
property. Sale of all or a part of the Parking Premises to a purchaser with the
power of eminent domain in the face of a threat or the probability of the
exercise of the power shall be treated as a taking by condemnation. Landlord
need not incur expenses for restoration in excess of the amount of condemnation
proceeds received by Landlord after payment of all reasonable costs, expenses
and attorneys’ fees incurred by Landlord in connection therewith.
9. TRANSFERS BY TENANT. Tenant shall not directly or indirectly Transfer (as
that term is defined in the Building Lease) all or any portion of the Parking
Premises or Tenant’s interest hereunder, except that Tenant shall simultaneously
assign, sublet or otherwise transfer this Parking Lot Lease or its interest
herein at the same time, in the same manner and on the same terms and
conditions, as any permitted Transfer or any assignment or sublease to an
Affiliate under the Building Lease. In other words, this Parking Lot Lease may
not be assigned, sublet or otherwise Transferred except in conjunction with a
permitted assignment, sublease or transfer of the Building Lease.
10. DEFAULT. The occurrence of any one or more of the following events shall
constitute a default under this Parking Lot Lease by Tenant (sometimes referred
to herein as an “Event of Default”):
     10.1 Payment Default. Tenant fails to make any rent or other payment under
this Parking Lot Lease within five (5) days after written notice to Tenant that
it is due; provided, however, Landlord shall not be required to give more than
one such notice in any calendar year, after which this Parking Lot Lease shall
automatically be in default if rent or any other payment is not paid within five
(5) days after it is due without notice or cure period.
     10.2 Unauthorized Transfer. Tenant makes any transfer without Landlord’s
prior written consent as required under Section 9.
     10.3 Abandonment of Property. Tenant abandons the Parking Premises, for
which purpose “abandons” means a failure by Tenant to occupy and use the Parking
Premises for one or more of the purposes permitted under this Parking Lot Lease
for a total of thirty (30) days or more during the lease term, unless such
failure is excused under other provisions of this Parking Lot Lease.
     10.4 Default in Other Covenants. Tenant fails to comply with any other term
or condition or fulfill any other obligation of this Parking Lot Lease within
thirty (30) days after written notice by Landlord specifying the nature of the
failure with reasonable particularity. If the failure is of such a nature that
it cannot be remedied fully within the 30-day period, this requirement shall be
satisfied if Tenant begins correction of the failure within the 30-day period
and thereafter proceeds with reasonable diligence and in good faith to effect
the remedy as soon as practicable (but not later than sixty (60) days after the
date of receipt of such notice from Landlord).
     10.5 Insolvency Defaults. Dissolution, termination of existence, insolvency
on a balance sheet basis or business failure of Tenant; the commencement by
Tenant of a voluntary case under the federal bankruptcy laws or under any other
federal or state law relating to insolvency or debtor’s relief; the entry of a
decree or order for relief against Tenant in an involuntary case under the
federal bankruptcy laws or under any other applicable federal or state law
relating to insolvency or debtor’s relief; the appointment of or the consent by
Tenant to the appointment of a receiver, trustee, or custodian of Tenant or of
any of Tenant’s property; an assignment for the benefit of creditors by Tenant;
Tenant’s failure generally to pay its debts as such debts become due; the making
or suffering by Tenant of a fraudulent transfer under applicable federal or
state law; concealment by Tenant of any of its property in fraud of creditors;
the making or suffering by Tenant of a preference within the meaning of the
federal bankruptcy law; or the imposition of a lien through legal proceedings or
distraint upon any of the property of Tenant which is not discharged or bonded.

9



--------------------------------------------------------------------------------



 



     10.6 Building Lease. Any default by Tenant under the Building Lease.
11. REMEDIES ON DEFAULT. Upon default, Landlord may exercise any one or more of
the following remedies or any other right or remedy available under applicable
law:
     11.1 Termination. Landlord may terminate Tenant’s right to possession of
the Parking Premises and Tenant’s rights under this Parking Lot Lease by giving
written notice to Tenant of Landlord’s election to terminate Tenant’s right to
possession of the Parking Premises, and this Parking Lot Lease will terminate as
of the date of such notice. In the event of such termination, Landlord may
recover damages from Tenant as provided in Section 11.3 below.
     11.2 Retake Possession. Landlord may re-enter and retake possession of the
Parking Premises, without notice, either by summary proceedings, force, any
other applicable action or proceeding, or otherwise. Landlord may use the
Parking Premises for Landlord’s own purposes or relet it upon any reasonable
terms without prejudice to any other remedies that Landlord may have by reason
of Tenant’s default, and may undertake at Tenant’s expense such alteration and
modification of the Parking Premises as it reasonably deems necessary or
advisable in order to relet or use the Parking Premises. None of these actions
will be deemed an acceptance of surrender by Tenant.
     11.3 Damages for Default. Whether or not Landlord retakes possession or
relets the Parking Premises, Landlord may recover all damages caused by the
default (including but not limited to unpaid rent, attorneys’ fees relating to
the default, and costs of reletting). Landlord may sue periodically to recover
damages as they accrue during the remainder of the lease term without barring a
later action for further damages. Landlord may at any time bring an action for
accrued damages plus damages for the remaining lease term equal to the
difference between the rent specified in this Parking Lot Lease and the
reasonable rental value of the Premises for the remainder of the term, together
with interest thereon at the Interest Rate discounted to the time of judgment at
the rate of 1 percent per annum over the discount rate of the Federal Reserve
Bank of San Francisco as of the date of such judgment.
     11.4 Cure of Tenant’s Default. Without prejudice to any other remedy for
default, Landlord may perform any obligation or make any payment required to
cure a default by Tenant. The cost of performance, including attorneys’ fees and
all disbursements, shall immediately be repaid by Tenant upon demand, together
with interest from the date of expenditure until fully paid at the Interest
Rate.
12. SURRENDER AT EXPIRATION.
     12.1 Condition of Parking Premises. Upon expiration or sooner termination
of the Term, Tenant shall surrender the Parking Premises in good condition.
Depreciation and wear from ordinary use for the purpose for which the Parking
Premises was let need not be restored, but all repair for which Tenant is
responsible shall be completed to the latest practical date prior to such
surrender.
     12.2 Personalty. Upon expiration of the Parking Lot Lease, Tenant shall
remove all of its equipment and personal property from the Parking Premises and
restore any damage caused by such removal. If Tenant fails to do so, Landlord
may effect a removal and place the property in storage for Tenant’s account.
Tenant shall be liable to Landlord for the cost of removal, restoration,
transportation to storage, and storage, with interest on all such expenses at
the Interest Rate.
     12.3 Holdover. If Tenant does not vacate the Parking Premises at the time
required, Landlord shall have the option to treat Tenant as a tenant from month
to month, subject to all of the provisions of this Parking Lot Lease (except
that the term will be month to month and Monthly Rent will be 150 percent of the
amount of rent then being paid by Tenant), or to eject Tenant from the Parking
Premises and recover damages caused by wrongful holdover. Failure of Tenant to
remove equipment or personal property which Tenant is required to remove under
this Parking Lot Lease shall constitute a failure to vacate to which this
paragraph shall apply if the property not removed substantially interferes with
occupancy of the Parking Premises by another tenant or with occupancy by
Landlord for any purpose including preparation for a new tenant. If a
month-to-month tenancy results from a holdover by Tenant, the tenancy shall be
terminable at the end of any monthly rental period on written notice from
Landlord given not less than ten (10) days prior to the termination date which
shall be specified in the notice. Tenant waives any notice which would otherwise
be provided by law with respect to month-to-month tenancy.

10



--------------------------------------------------------------------------------



 



13. WARRANTY OF QUIET ENJOYMENT. So long as Tenant timely complies with all
terms of the Parking Lot Easement and this Parking Lot Lease, Landlord warrants
that Tenant shall be entitled to peaceable and exclusive and undisturbed
possession of the Parking Premises free from any interference by Landlord or
those claiming by, through, or under Landlord, and free from interference of the
owners of the Grantor Property or those claiming by, through or under such
owners.
14. AUTHORITY OF PARTIES. Each party warrants to the other that it is authorized
to enter into this Parking Lot Lease and perform its obligations hereunder, that
the person signing on its behalf is duly authorized to execute the Parking Lot
Lease, and that no other signatures or authorizations are necessary.
15. GENERAL PROVISIONS.
     15.1 Time of Essence. Time is of the essence of the performance of each
party’s respective obligations under this Parking Lot Lease.
     15.2 Modifications. This Parking Lot Lease may not be modified except by
written agreement dated and signed by the parties.
     15.3 Nonwaiver. Waiver of performance of any provision of this Parking Lot
Lease shall not be a waiver of nor prejudice the party’s right otherwise to
require performance of the same provision or any other provision.
     15.4 Succession. Subject to the limitations on transfer of Tenant’s
interest, this Parking Lot Lease shall bind and inure to the benefit of the
parties, their respective heirs, successors, and assigns. Landlord reserves the
right to assign all or part of its rights and interests under this Parking Lot
Lease to any third party, and Tenant agrees to execute and deliver such
commercially reasonable documents as Landlord may request from time to time to
facilitate such assignment.
     15.5 Landlord’s Access. Landlord and its authorized representatives may
enter at any time to determine Tenant’s compliance with this Parking Lot Lease,
to perform Landlord’s initial Parking Lot Improvements, to show the Parking
Premises to any prospective tenants, purchasers or lenders, or for any other
reasonable purpose. Except in the case of emergency, Landlord shall provide to
Tenant at least forty eight (48) hours prior notice of such entry.
     15.6 Exhibits. All Exhibits attached to this Parking Lot Lease are hereby
incorporated in this Parking Lot Lease for all purposes as though set forth at
length herein.
     15.7 Rights and Remedies Cumulative. All rights, options and remedies of
Landlord contained in this Parking Lot Lease shall be construed and held to be
cumulative, and no one of them shall be exclusive of the other, and Landlord
shall have the right to pursue any one or all of such remedies or any other
remedy or relief which may be provided by law or in equity, whether or not
stated in this Parking Lot Lease.
     15.8 Landlord’s Default. Landlord shall not be in default in the
performance of any obligation required to be performed by Landlord under this
Parking Lot Lease unless Landlord has failed to perform such obligation within
thirty (30) days after the receipt of written notice from Tenant specifying in
detail Landlord’s failure to perform; provided however, that if the nature of
Landlord’s obligation is such that it may be cured but more than thirty
(30) days are reasonably required for its performance, then Landlord shall not
be deemed in default if it commences such performance within such thirty
(30) day period and thereafter diligently pursues the same to completion, which
completion shall occur not later than sixty (60) days from the date of receipt
of such notice from Tenant. Upon any such uncured default by Landlord and the
expiration of the notice and cure period, Tenant may exercise any of its rights
provided in law or at equity; provided, however in no event shall Landlord be
liable for consequential damages or loss of business profits. A default by
Landlord under the Building Lease shall constitute a default by Landlord under
this Parking Lot Lease and, in the event of a termination of the Building Lease
due to Landlord’s default thereunder, this Parking Lot Lease shall likewise
terminate at the same time.
     15.9 Attornment. In the event any proceedings are brought for foreclosure,
or in the event of the exercise of the power of sale under any mortgage or trust
deed made by Landlord covering the Parking Premises, upon request Tenant shall
attorn to the purchaser upon any such foreclosure or sale and recognize such
purchaser as Landlord under this Parking Lot Lease, provided such purchaser
delivers to Tenant a written agreement, reasonably satisfactory to Tenant,
recognizing Tenant’s interest in this Parking Lot Lease and

11



--------------------------------------------------------------------------------



 



Tenant’s right to continued quiet enjoyment of the Parking Premises so long as
Tenant is not in breach or default of its obligations under this Parking Lot
Lease.
     15.10 Subordination to Mortgages. This Parking Lot Lease, at Landlord’s
option, shall be subordinate to the lien of any trust deed or mortgage
subsequently placed upon the Parking Premises, and to any and all advances made
on the security thereof, and to all renewals, modifications, consolidations,
replacements, and extensions thereof, provided that Tenant shall have the right
to the continued quiet enjoyment of the Parking Premises so long as Tenant is
not in breach or default of its obligations under this Parking Lot Lease, and
provided further that this Parking Lot Lease shall only be subordinate to any
future mortgage or deed of trust if the holder of such mortgage or deed of trust
executes a non-disturbance agreement, reasonably satisfactory to Tenant, by
which the holder of such mortgage or deed of trust recognizes Tenant’s rights
under this Parking Lot Lease and agrees that so long as Tenant performs its
obligations under this Parking Lot Lease no foreclosure, deed given in lieu of
foreclosure, or sale pursuant to the terms of such mortgage or deed of trust, or
other steps or procedures taken by the holder of this mortgage or deed of trust,
shall affect Tenant’s rights under this Parking Lot Lease. If requested by
Landlord, Tenant shall promptly execute and deliver any document reasonably
required to effectuate such subordination. Notwithstanding the foregoing,
Landlord or such mortgagee or trust deed beneficiary shall have the right to
subordinate or cause to be subordinated any mortgage or trust deed to this
Parking Lot Lease.
     15.11 Force Majeure. In the event that either party hereto shall be delayed
or hindered in or prevented from the performance of any act required hereunder
by reason of strikes, lock-outs, labor troubles, inability to procure materials,
failure of power, governmental moratorium or other governmental action or
inaction (including failure, refusal or delay in issuing permits, approvals
and/or authorizations), injunction or court order, riots, insurrection, war,
fire, earthquake, flood or other natural disaster or other causes not within the
reasonable control of the party delaying in performing work or doing acts
required under the terms of this Parking Lot Lease (but excluding delays due to
financial inability) (herein collectively, “Force Majeure Delays”), then
performance of such act shall be excused for the period of the delay and the
period for the performance of any such act shall be extended for a period
equivalent to the period of such delay. The provisions of this Section 15.11
shall not apply to nor operate to excuse Tenant from the timely payment of
Monthly Rent, additional rent or any other payments strictly in accordance with
the terms of this Parking Lot Lease.
     15.12 Estoppel Certificates. Within ten (10) days after written request by
the other party, either party shall execute and deliver a certificate prepared
by the other party stating whether or not this Parking Lot Lease has been
modified and is in full force and effect, the amount of Monthly Rent, the dates
to which rent has been paid, specifying any modifications or alleged breaches by
the other party, and such other statements and certifications as may be
reasonably requested.
     15.13 Conveyance by Landlord. In the event Landlord sells its interest in
the Parking Premises during the term of this Parking Lot Lease, Landlord shall
be discharged from any obligations and responsibilities under this Parking Lot
Lease from and after the effective date of the sale, except for those already
accrued.
     15.14 Recording. This Parking Lot Lease shall not be recorded. However, a
memorandum of this Lease in mutually acceptable form may be recorded upon
request of either party, at the requesting party’s expense.
     15.15 Notices. Notices under this Parking Lot Lease shall be in writing,
effective when delivered, or if mailed, effective on the second business day
after mailed postage prepaid to the address for the party set forth below, or to
such other address as either party may specify by notice to the other. Rent
shall be payable to Landlord at the same address and in the same manner.

         
 
  LANDLORD:   DP Partners Portland I, LLC
 
      c/o DP Partners
 
      1200 Financial Boulevard
 
      Reno, Nevada 89502
 
      Attn: Doug Lanning
 
      Telephone: (775) 858-8080
 
      Facsimile: (775) 856-0831

12



--------------------------------------------------------------------------------



 



         
 
  with a copy to:   DP Partners Portland I, LLC
 
      1001 SW Fifth Avenue, Suite 1100
 
      Portland, Oregon 97204
 
      Attn: Kirk L. Olsen
 
      Telephone: (503) 535-0616
 
      Facsimile: (503) 536-6519
 
       
 
  and a copy to:   Stoel Rives LLP
 
      900 SW Fifth Avenue, Suite 2600
 
      Portland, Oregon 97204
 
      Attn: Andrew I. Davis
 
      Telephone: (503) 294-9413
 
      Facsimile: (503) 220-2480
 
       
 
  TENANT:   LaCrosse Footwear, Inc./Danner, Inc.
 
      17634 NE Airport Way
 
      Portland, Oregon 97230
 
      Attn: David P. Carlson
 
      Telephone: (503) 262-0110, Ext. 1331
 
      Facsimile: (503) 382-2531
 
       
 
  and a copy to:   Garvey Schubert Barer
 
      121 SW Morrison, 11th Flr
 
      Portland, Oregon 97204-3141
 
      Attn: Stephen J. Connolly
 
      Telephone: (503) 228-3939
 
      Facsimile: (503) 226-0259

     15.16 Attorneys’ Fees. In the event suit, action or arbitration is
instituted to interpret or enforce the terms of this Parking Lot Lease or to
rescind this Parking Lot Lease, the prevailing party shall be entitled to
recover from the other party such sum as the court may adjudge reasonable as
attorneys’ fees at trial, on appeal and on any petition for review, and in any
proceeding in bankruptcy, in addition to all other sums provided by law.
     15.17 Applicable Law. This Parking Lot Lease shall be construed, applied
and enforced in accordance with the laws of the State of Oregon.
     15.18 Prior Agreements. This Parking Lot Lease is the entire, final, and
complete agreement of the parties with respect to the matters set forth in this
Parking Lot Lease, and supersedes and replaces all prior written and oral
agreements between the parties or their representatives with respect to such
matters, excluding the Building Lease and the Reimbursement Letter which shall
each remain in full force and effect in accordance with their terms.
     15.19 Validity of Provisions. If any provision in this Parking Lot Lease
shall be invalid, illegal, or unenforceable in any respect, the validity of the
remaining provisions contained in this Parking Lot Lease shall not be affected.
     15.20 Broker. Each party hereby warrants to the other that it has not dealt
with any real estate broker or agent in connection with this Parking Lot Lease,
other than CB Richard Ellis, Inc. (“Landlord’s Broker”) and GVA Kidder Mathews
(“Tenant’s Broker”). The party who breaches the foregoing warranty shall
indemnify and defend the nonbreaching party from any claims or liability arising
from the breach.
     15.21 Counterpart. This Parking Lot Lease may be executed in one or more
counterparts by separate signature, each of which shall be deemed an original,
but all of which together shall contribute one and the same instrument, and
shall be binding on all parties hereto.
     15.22 Joint and Several Liability. If more than one person or entity
executes this Lease as Tenant: (a) each of them is and shall be jointly and
severally liable for the covenants, conditions, provisions and agreements of
this Lease to be kept, observed and performed by Tenant; and (b) the act or
signature of, or notice from or to, any one or more of them with respect to this
Lease shall be binding upon each and all of the

13



--------------------------------------------------------------------------------



 



persons and entities executing this Lease as Tenant with the same force and
effect as if each and all of them had so acted or signed, or given or received
such notice
     15.23 Arbitration. All disputes, differences or questions arising out of or
relating to this Parking Lot Lease, or the validity, interpretation, breach,
termination, or subject matter thereof, shall be resolved by binding arbitration
in accordance with the following provisions: (a) the arbitration shall be
administered by, and conducted in accordance with, the then-current rules of the
Arbitration Service of Portland, Inc.; (b) judgment on the award rendered by the
arbitrator may be entered in any court having jurisdiction over the subject
matter of the controversy, and the resolution of the disputed matter as
determined by the arbitrator shall be final and binding on the parties; (c) the
arbitration shall be conducted in Portland, Oregon and the parties irrevocably
waive any objection to venue of the arbitration in Portland, Oregon, and any
claim that the arbitration has been brought in an inconvenient forum; (d) a
party may, without inconsistency with this Agreement, seek from a court any
interim or provisional relief that may be necessary to protect the rights or
property of that party pending the establishment of the arbitration (or pending
the arbitrator’s determination of the merits of the dispute, controversy, or
claim); (e) the arbitrator shall have authority to issue preliminary and other
equitable relief; (f) discovery proceedings of the type provided by the Oregon
Rules of Civil Procedure shall be permitted both in advance of and during
recesses of the arbitration hearings, and any dispute relating to such discovery
shall be resolved by the arbitrator; and (g) the prevailing party in the
arbitration shall be entitled to recover reasonable costs and attorney fees as
fixed by the arbitrator.
     15.24 Conditions Subsequent. The parties’ obligations under this Parking
Lot Lease are subject to, and contingent upon, the satisfaction of the
conditions subsequent set forth in Exhibit C attached hereto.
     15.25 Building Lease. The parties intend that the Building Lease be signed
simultaneous with this Parking Lot Lease. Accordingly, the effectiveness of this
Parking Lot Lease is conditioned upon the execution and delivery of the Building
Lease by both Tenant and Landlord.
     15.26 Parking Lot Easement. The parties hereto acknowledge and agree that
this Parking Lot Lease and all rights and interests hereunder are subject to the
terms, provisions and interests under the Parking Lot Easement. Tenant agrees to
use the Parking Premises in accordance with the terms of the Parking Lot
Easement, and Tenant shall not commit, or permit to be committed, any act or
omission that would violate any term of the Parking Lot Easement. Landlord
agrees that it will not enter into amendment or modification of the Parking Lot
Easement without the prior written consent of Tenant. Upon its recordation,
Landlord will provide Tenant with a copy of the recorded Parking Lot Easement.
In the event that Landlord acquires fee title to the Parking Premises pursuant
to the Parking Lot Easement or otherwise, this Lease shall continue in full
force and effect according to its terms.
[SIGNATURES ON NEXT PAGE]

14



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Parking Lot Lease as of the
date first above written.

                             LANDLORD:   DP PARTNERS PORTLAND I, LLC,         a
Delaware limited liability company    
 
           
 
  By:   Dermody Properties, LLC,    
 
      a Delaware limited liability company    
 
  Its:   Managing Member    
 
           
 
  By:   /s/ Michael C. Dermody, President
 
Michael C. Dermody, President    
 
           
 
  By:   /s/ John Atwell, Chief Operating Officer    
 
           
 
      John Atwell, Chief Operating Officer    
 
           
 
  By:   /s/ Kirk L. Olsen, Partner — Northwest Region    
 
           
 
      Kirk L. Olsen, Partner — Northwest Region    
 
                           TENANT:   LACROSSE FOOTWEAR, INC.,         a
Wisconsin corporation    
 
           
 
  By:   /s/ Joseph P. Schneider, President and CEO    
 
           
 
      Joseph P. Schneider, President and CEO    
 
                DANNER, INC.,         a Wisconsin corporation    
 
           
 
  By:   /s/ Joseph P. Schneider, President and CEO    
 
           
 
      Joseph P. Schneider, President and CEO    

15



--------------------------------------------------------------------------------



 



EXHIBIT A
Depiction of Parking Premises
(IMAGE) [v54908v5490807.gif]

Exhibit A, Page 1



--------------------------------------------------------------------------------



 



EXHIBIT A
Depiction of Parking Premises
(IMAGE) [v54908v5490808.gif]

Exhibit A, Page 2



--------------------------------------------------------------------------------



 



EXHIBIT A
Depiction of Parking Premises
(IMAGE) [v54908v5490809.gif]

Exhibit A, Page 3



--------------------------------------------------------------------------------



 



EXHIBIT A
Depiction of Parking Premises
(IMAGE) [v54908v5490810.gif]

Exhibit A, Page 4



--------------------------------------------------------------------------------



 



EXHIBIT A
Depiction of Parking Premises
(IMAGE) [v54908v5490811.gif]

Exhibit A, Page 5



--------------------------------------------------------------------------------



 



EXHIBIT A
Depiction of Parking Premises
(IMAGE) [v54908v5490812.gif]

Exhibit A, Page 6



--------------------------------------------------------------------------------



 



EXHIBIT A
Depiction of Parking Premises
(IMAGE) [v54908v5490813.gif]

Exhibit A, Page 7



--------------------------------------------------------------------------------



 



EXHIBIT B
Parking Lot Easement Agreement
[SEE NEXT 9 PAGES]

Exhibit B, Page 1



--------------------------------------------------------------------------------



 



Recording requested by, and
after recording, return to:
Andrew I. Davis
Stoel Rives LLP
900 SW Fifth Avenue, Suite 2600
Portland, OR 97204
PARKING LOT EASEMENT AGREEMENT
     THIS PARKING LOT EASEMENT AGREEMENT (“Agreement”) is made this ___ day of
February, 2010, by and between THE CITY OF PORTLAND, a municipal corporation,
acting by and through the PORTLAND DEVELOPMENT COMMISSION, the duly designated
urban renewal agency of The City of Portland (“Grantor”), and DP PARTNERS
PORTLAND I, LLC, a Delaware limited liability company (“Grantee”).
RECITALS
     A. Grantor is the owner of Lots 1 and 2, Riverside Parkway Corporate
Center, City of Portland, Multnomah County, Oregon (the “Grantor Property”).
     B. Grantee is the owner of Lots 3, 4 and 5, Riverside Parkway Corporate
Center, City of Portland, Multnomah County, Oregon (the “Grantee Property”).
     C. The parties desire to enter into this Agreement for the purpose of
granting a perpetual, exclusive easement in favor of Grantee for vehicle
parking, truck and trailer storage, driveways, access and related purposes on,
over, across, under and through that portion of the Grantor Property described
on the attached Exhibit A and depicted on the attached Exhibit B (the “Parking
Area”), on the terms and conditions set forth in this Agreement.
     D. The parties intend the No Build Restriction set forth in Section 4.1
below to fulfill, in whole or in part, any building setback requirements imposed
on Grantor by the City of Portland.
AGREEMENT
1. GRANT OF EASEMENT. Subject to the No Build Restriction, Fire Access Easement
and Stormwater Easement referenced in Section 4 below, Grantor hereby grants and
conveys to Grantee and its agents, employees, licensees, lessees, contractors,
invitees, successors and assigns (collectively, “Grantee Parties”), an exclusive
easement on, over, across, under and through the Parking Area for the
construction, improvement, maintenance, repair, replacement, alteration,
operation and use of a parking lot and driveways for vehicle parking, truck and
trailer

Exhibit B, Page 1



--------------------------------------------------------------------------------



 



storage, access, ingress, egress, and related purposes and improvements
(including without limitation landscaping, lighting, curbs, fencing and
stormwater facilities). The parties hereto intend that the “exclusive” nature of
the easement granted hereunder be construed in its broadest sense. Accordingly,
in furtherance of such intent, Grantor grants and conveys to Grantee and Grantee
Parties the exclusive use, possession and control of the Parking Area, and no
other party (including Grantor and its successors and assigns) shall have any
right to the use or possession of the Parking Area, except as expressly provided
by the Fire Access Easement and Stormwater Easement referenced in Section 4
below. Grantee at its sole option may from time to time license or lease the
Parking Area to any party on such terms and conditions as Grantee deems
appropriate, subject to the terms of this Agreement. Grantee shall have the
exclusive right to collect and retain all rents, revenues and income of the
Parking Area. Grantor represents and warrants that no other party has any right
to the use or possession of the Parking Area or any portion thereof.
2. TERM. The term of this Agreement and the easement and other rights hereunder
shall be perpetual.
3. EASEMENT CONSIDERATION. In consideration for the easement and other rights
hereunder, Grantee shall pay to Grantor the sum of Two Hundred Seventy Nine
Thousand Two Hundred Thirty Five Dollars ($279,235.00) (the “Easement
Consideration”) within thirty (30) days of the recordation of this Agreement.
4. LIMITATION OF RIGHTS. Notwithstanding any other provision herein, this
Agreement and the easement and other rights hereunder shall be subject to the
following:
     4.1 All buildings and structures are strictly prohibited within the Parking
Area (the “No Build Restriction”). The No Build Restriction shall constitute a
permanent restrictive covenant running with the land for the sole benefit of the
Grantor Property and each and every portion and subdivision thereof (excluding
the Parking Area).
     4.2 Grantor reserves a perpetual, nonexclusive easement on, over, across
and through the Parking Area for the sole purpose of emergency access, ingress
and egress by the local fire authorities (the “Fire Access Easement”). The Fire
Access Easement shall constitute a permanent easement running with the land for
the sole benefit of the Grantor Property (excluding the Parking Area).
     4.3 This Agreement is subject to the terms and provisions of that
Stormwater Easement Agreement dated as of the date hereof between Grantor and
Grantee (the “Stormwater Easement”).
5. CONSTRUCTION AND MAINTENANCE. Grantee shall be responsible for all costs of
the construction and maintenance of improvements made by it from time to time
within the Parking Area. Grantee shall maintain the Parking Area in a neat and
clean condition, and shall use the Parking Area in accordance with applicable
law.

Exhibit B, Page 2



--------------------------------------------------------------------------------



 



6. TAXES AND UTILITIES. Grantee shall pay when due all real property taxes and
assessments levied on the Parking Area and attributable to the period on and
after the date of recordation of this Agreement. Grantor and Grantee shall
promptly submit such application and take such actions as may be reasonably
necessary to cause the Parking Area to become a separate tax parcel on or before
June 30, 2010 so that it is assessed and billed independently from the balance
of the Grantor Property. To the extent that does not occur, real property taxes
and assessments shall be allocated between the Parking Area and the balance of
the Grantor Property proportionately based on the respective market values of
the land and improvements of each such property as reflected on the records of
the Multnomah County Division of Assessment and Taxation, except that the
assessments of the Multnomah County Drainage District shall be allocated based
on the respective square footage of land area of each property. Grantee shall
pay when due all charges for utility services and other charges in connection
with its use, occupancy, operation and maintenance of the Parking Area.
7. INDEMNITY. Grantee shall indemnify, defend and hold harmless Grantor from and
against any claim, action, damage, loss, liability or expense arising out of or
in any way connected with the use of the Parking Area by Grantee or its agents,
employees, licensees, lessees, contractors and invitees. The foregoing
indemnification obligation shall be binding upon and inure to the benefit of
each party hereto and its successors and assigns; provided, however, that
Grantee and its successors and assigns shall only be liable for such
indemnification obligation to the extent attributable to events arising during
the period of such party’s ownership of the easement rights under this
Agreement.
8. OPTIONS TO CONVEY AND ACQUIRE FEE INTEREST. Grantor hereby grants to Grantee
the option to acquire fee title to the Parking Area (the “Grantee Option”). In
addition, Grantee hereby grants to Grantor the option to convey fee title to the
Parking Area to Grantee (the “Grantor Option”). The Grantee Option or Grantor
Option, as applicable, is referred to herein as the “Option.” The Option is
subject to the following terms:
     8.1 The Option is exercisable by written notice given to the other party
within fifteen (15) years from the date of recordation of this Agreement.
     8.2 Upon exercise of the Option, Grantor shall cause the Parking Area to be
created as an independent legal lot of record pursuant to one or more property
line adjustments approved by the City of Portland. Notwithstanding the
foregoing, Grantor may, but shall not be obligated to proceed with the
establishment of the Parking Area as an independent legal lot if the applicable
authorities condition such establishment upon Grantor’s two (2) existing legal
lots being combined into a single legal lot. Likewise, notwithstanding its
exercise of the Option, Grantee is not obligated to accept fee title to the
Parking Area except as an independent legal lot of record (and without
consolidation with or otherwise affecting Grantee’s adjacent property). The
Option shall be reinstated for both parties in the event creation of the Parking
Area as an independent legal lot is not completed due to the foregoing, but any
future exercise of the Option shall remain subject to the foregoing. The party
that exercised the Option shall pay the costs of the property line
adjustment(s).

Exhibit B, Page 3



--------------------------------------------------------------------------------



 



     8.3 The conveyance of the fee interest in the Parking Area to Grantee shall
occur promptly after approval of the requisite property line adjustment(s).
     8.4 The purchase price for the conveyance of the fee interest in the
Parking Area shall be Ten and No/100 Dollars ($10.00) (the “Fee Consideration”).
     8.5 On the conveyance date, Grantor shall execute and deliver to Grantee a
bargain and sale deed conveying fee simple title in the Parking Area to Grantee,
free and clear of all liens, claims and encumbrances created or suffered by
Grantor, but subject to the No Build Restriction, Fire Access Easement and
Stormwater Easement. Grantor shall also deliver at closing a nonforeign seller
affidavit (pursuant to IRC § 1445) in customary form.
     8.6 Closing shall occur in escrow with First American Title Insurance
Company, or in any other manner agreeable to the parties. Grantor shall be
responsible for applicable transfer taxes and the premium for the standard
owner’s title insurance policy described in Section 8.7 below. Grantee shall be
responsible for paying the recording fee for the deed and costs of any extended
title insurance coverages requested by Grantee. Escrow fees, if applicable,
shall be evenly divided. Each party shall pay the costs of its own attorneys and
professionals. All other closing costs shall be allocated in accordance with
customary practice in Multnomah County, Oregon.
     8.7 Grantor at its expense shall cause First American Title Insurance
Company to furnish a standard owner’s policy of title insurance insuring fee
simple title to the Parking Area in Grantee as of the closing date in an amount
equal to the sum of the Easement Consideration and Fee Consideration, subject
only to the standard printed exceptions of the title insurance company and
exceptions for matters created, suffered or approved in writing by Grantee
(which include the No Build Restriction, Fire Access Easement and Stormwater
Easement). If either party exercises this Option within one year of the
recordation of this Easement and Grantee has previously obtained a title
insurance policy for the easement granted hereunder, Grantor shall reimburse
Grantee at closing for the cost of such policy (excluding the costs of any
extended coverages obtained by Grantee).
     8.8 The Option may be exercised by each party, its successors or assigns.
9. EFFECT OF THIS AGREEMENT. The easement granted in this Agreement shall be for
the benefit of and appurtenant to the Grantee Property, and each and every
portion or subdivision thereof, and shall burden the Grantor Property. The
benefits and burdens of this Agreement shall run with the land so benefitted and
burdened, and each and every portion or subdivision thereof. This Agreement and
the easements and covenants contained herein shall be binding upon and inure to
the benefit of the parties and their respective successors, heirs and assigns.
Grantor shall not take or permit any action that conflicts with the terms of
this Agreement or interferes with Grantee’s rights and interests under this
Agreement. Grantee may freely assign, lease or otherwise transfer all or any
portion of its rights and interests under this Agreement.

Exhibit B, Page 4



--------------------------------------------------------------------------------



 



10. ATTORNEYS’ FEES. If any suit, action or proceeding is brought by any party
hereto to declare, interpret or enforce any rights under this Agreement, or for
the breach of any covenant, term or condition hereof, the prevailing party in
such suit, action or proceeding, including at arbitration, at trial, on appeal
or on any petition for review, shall be entitled to recover its reasonable
attorney fees, in addition to all other costs and damages provided by law.
11. NOTICE. Any notice under this Agreement shall be in writing and shall be
effective when actually delivered, or if mailed, five (5) days after being
deposited in the U.S. Mail as certified mail, return receipt requested, postage
prepaid. Mail shall be directed to the address of the record owner of the
Grantor Property or Grantee Property, as the case may be, at the address for tax
statements as shown on the real property tax records of Multnomah County,
Oregon, or to such other address as a party may specify by written notice to the
other.
12. TERMINATION. On or about January 8, 2010, Grantee submitted its application
to the City of Portland for a construction permit (the “Construction Permit”)
for the initial improvements to be made by Grantee to the Parking Area and land
covered by the Stormwater Easement. If Grantee does not receive the Construction
Permit within six (6) months of recordation of this Agreement, the parties shall
execute, deliver and record a termination of this Agreement in mutually
acceptable form within thirty (30) days from the date of expiration of such
6-month period. Except for termination pursuant to the foregoing provisions of
this Section 12, this Agreement and the easement and other rights hereunder
shall be irrevocable.
13. MISCELLANEOUS. Time is of the essence as to all provisions of this
Agreement. Upon execution and acknowledgment by all parties, this Agreement
shall be recorded in the official real estate records of Multnomah County,
Oregon. This Agreement shall be construed, governed, applied and enforced in
accordance with the laws of the State of Oregon. Venue shall be in Multnomah
County, Oregon with respect to any dispute or action under this Agreement. The
parties hereby waive the right to trial by jury in connection with any dispute
under this Agreement. This Agreement is the entire, final and complete agreement
of the parties with respect to the matters set forth herein. This Agreement may
not be modified or amended except in a writing signed by Grantor and Grantee. If
any portion of this Agreement shall be invalid or unenforceable to any extent,
the validity of the remaining provisions shall not be affected thereby, and the
parties shall amend this Agreement to substitute for the provision at issue a
valid and enforceable provision as similar as possible to the provision at issue
and to otherwise give effect to the provision at issue as much as possible. This
Agreement may be executed simultaneously or in counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same agreement. Each party agrees to take such actions and to execute,
acknowledge and deliver any and all documents and instruments as may be
reasonably requested from time to time by the other party to carry out the
intent and purposes of this Agreement more effectively. No third party
(including the public) is intended to be benefitted or afforded any legal rights
under or by virtue of this Agreement.
[SIGNATURES ON NEXT PAGE]

Exhibit B, Page 5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

                      GRANTOR:   THE CITY OF PORTLAND, a municipal corporation,
acting by and through the PORTLAND DEVELOPMENT COMMISSION, the duly designated
urban renewal agency of The City of Portland
 
               
 
      By:        
 
      Its:  
 
   
 
               
 
                        Approved as to Form:    
 
               
 
      By:        
 
               
 
      Its:        
 
               
 
                    GRANTEE:   DP PARTNERS PORTLAND I, LLC, a Delaware limited
liability company    
 
               
 
      By:   Dermody Properties, LLC, a Delaware limited liability company    
 
      Its:   Managing Member    

            By:           Michael C. Dermody, President             

             
STATE OF OREGON
    )      
 
    )     ACKNOWLEDGMENT
COUNTY OF MULTNOMAH
    )      

     I,                     , a notary public for                     , do
hereby certify that                     , the                      of the
PORTLAND DEVELOPMENT COMMISSION, personally appeared before me this day and
acknowledged the due execution of the foregoing instrument.
     Witness my hand and seal (where an official seal is required by law)
official seal this ___day of                     , 2010.

                        Signature of Notary Public      My Commission Expires: 
 

Exhibit B, Page 6



--------------------------------------------------------------------------------



 



         

                 
STATE OF NEVADA
    )          
 
    )     ACKNOWLEDGMENT
COUNTY OF WASHOE
    )          

     I,                     , a notary public for                     , do
hereby certify that Michael C. Dermody, President of Dermody Properties, LLC, a
Delaware limited liability company, Managing Member of DP PARTNERS PORTLAND I,
LLC, a Delaware limited liability company, personally appeared before me this
day and acknowledged the due execution of the foregoing instrument.
     Witness my hand and seal (where an official seal is required by law)
official seal this ___ day of                     , 2010.

                        Signature of Notary Public      My Commission Expires: 
   

Exhibit B, Page 7



--------------------------------------------------------------------------------



 



ZTec Engineers, Inc.
Civil u Structural u Surveying

John McL. Middleton, P.E.   Chris C. Fischborn, P.L.S.   Ronald b. Sellards,
P.E.

3737 SE 8th Ave.
Portland, OR 97202
503-235-8795
FAX: 503-233-7889
Email: ztec@ztecengineers.com
January 18, 2010
Exhibit “A”
Parking Area
A portion of Lots 1 and 2 of the plat of “Riverside Parkway Corporate Center”,
located in the Southeast one-quarter of Section 19, Township 1 North, Range 3
East, of the Willamette Meridian, in the City of Portland, Multnomah County,
Oregon. Said portion being more particularly described as follows:
Beginning at a brass screw with a 3/4 inch brass washer stamped, “ZTEC LS 1944”,
found at the Northeast corner of said Lot 2 of said “Riverside Parkway Corporate
Center”, said point being on the South right-of-way line of Northeast Riverside
Parkway; thence South 00°01’23” West, along the East line of said Lot 2, a
distance of 679.24 feet to a 5/8 inch iron rod with a yellow plastic cap
stamped, “ZTEC LS 1944”, found at the Southeast corner thereof; thence North
88°25’25” West, along the South line of said Lot 2, a distance of 75.03 feet;
thence North 00°01’23” East, parallel with said east line, a distance of 674.33
feet to a point on said South right-of-way line of said Northeast Riverside
Parkway; thence along said South right-of-way line, along a 2969.00 foot radius
curve to the right, through a central angle of 01°26’25”, an arc distance of
75.06 feet (the long chord of said curve bears North 87°49’44” East, a distance
of 75.06 feet) to the true point of beginning herein described.
(logo) [v54908v5490814.gif]

Exhibit A, Page 1 of 1



--------------------------------------------------------------------------------



 



(FLOW PLAN) [v54908v5490815.gif]

Exhibit B, Page 1 of 1



--------------------------------------------------------------------------------



 



EXHIBIT C
Parking Lot Loan and Conditions Subsequent
     1.1 Parking Lot Loan. Landlord and Tenant are proceeding forward with this
Parking Lot Lease on the understanding that PDC will provide the necessary
financing to Landlord for the acquisition of the Parking Lot Easement and the
design, permitting and construction of the initial Parking Lot Improvements on
terms and conditions acceptable to both Landlord and Tenant (the “Parking Lot
Loan”), which financing must be amortized over not less than twenty (20) years
with an interest rate of between 1%-3% and will (as set forth in Section 2.2 of
this Parking Lot Lease) be the basis for Monthly Rent. Landlord and Tenant agree
to cooperate with one another and proceed in good faith to try to satisfy the
conditions subsequent set forth below in Section II of this Exhibit C, as soon
as reasonably possible. Landlord will diligently pursue acquisition of the
Parking Lot Easement and the planning, design, permitting and construction of
the initial Parking Lot Improvements, including without limitation seeking all
necessary permits and approvals therefor, and will diligently pursue obtaining
the Parking Lot Loan from PDC on terms and conditions acceptable to both
Landlord and Tenant.
     1.2 Landlord has provided Tenant with a “not to exceed” budget for the
acquisition of the parking Lot Easement and the design, permitting and
construction of the Parking Lot Improvements, a copy of which is attached hereto
as Exhibit “C-1” (the “Budget”). Landlord shall not, in acquiring the Parking
Lot Easement, and designing, permitting and constructing the Parking Lot
Improvements, exceed the total estimated project cost under such Budget, or
obtain a Parking Lot Loan in excess of $655,000.00 to pay for costs outlined in
such Budget, unless (i) Tenant has approved an increase in such total project
cost, or the larger Parking Lot Loan, in writing, or (ii) Landlord pays for such
increased costs out of its own pocket without additional borrowing from PDC or
additional payments from Tenant.
     Except as otherwise provided herein, it is the parties’ intent that all
costs and benefits of the Parking Lot Loan be passed directly through to the
Tenant without additional markup, charge or fee by Landlord.

II.   Conditions Subsequent.

     Notwithstanding anything expressed or implied in this Parking Lot Lease to
the contrary, this Parking Lot Lease may be terminated by either party as
provided below if any one of the following conditions are not satisfied on or
before March 5, 2010:
     (1) Landlord has recorded the Parking Lot Easement;
     (2) Landlord has received all necessary governmental approvals and permits
(specifically including without limitation a construction permit) for Landlord
to construct the initial Parking Lot Improvements; and
     (3) PDC has agreed in writing to provide an acceptable Parking Lot Loan to
Landlord for the costs of acquisition of the Parking Lot Easement and the
design, permitting and construction of the initial Parking Lot Improvements and
Tenant has given notice to Landlord of Tenant’s approval of the terms of such
Parking Lot Loan; provided, however, that this condition number 3 applies only
if the monthly payments for the Parking Lot Loan after completion of
construction of the initial Parking Lot Improvements and commencement of full
principal and interest payments thereunder exceeds $3,605.00 per month.
     In the event that any of these conditions are not satisfied on or before
March 5, 2010, either party may terminate this Parking Lot Lease at any time
thereafter (so long as such termination is prior to the satisfaction of all
these conditions) by giving written notice thereof to the other whereupon this
Parking Lot Lease shall terminate and the parties shall have no further
obligations or liabilities hereunder (excluding the terms of the Reimbursement
Letter (defined in Section 2.1 of this Parking Lot Lease) which shall survive
any such termination of this Parking Lot Lease). In the absence of such
termination, the parties shall continue in good faith to pursue the satisfaction
of the above conditions, subject to the foregoing right of termination. Upon the
satisfaction of all of the foregoing conditions, the parties shall execute and
deliver from time to time, within ten (10) days of request by either party, such
document(s) as may be reasonably requested to confirm satisfaction of the
foregoing conditions.

Exhibit C, Page 1



--------------------------------------------------------------------------------



 



EXHIBIT C-1
Budget For Acquisition of Parking Lot Easement and Design,
Permit and Construction of Parking Lot Improvements

                  DP PARTNERS           12/30/2009  
LaCrosse Remote Parking Lot
               
Project Cost Budget
               
 
               
Acres Gross
            1.17  
SF Gross (DP estimate)
            50,943  
Land Cost pSF (per PDC)
          $ 5.50  
 
               
Land Cost Total
          $ 280,187  
Legal for Land Conveyance (DP estimate)
          $ 40,000  
Due Diligence, Geotech, Surveys, etc (DP est.)
          $ 25,000  
A&E & Planning (Grp Mack-Dp contract 12/22/09)
          $ 27,000  
Permit Fees (Grp Mack estimate)
          $ 12,000  
Storm SDC (Grp Mack estimate)
          $ 6,000  
Transportation SDC (Grp Mack estimate)
          $ 30,000  
Special Testing (Grp Mack estimate)
          $ 5,000  
Parking Lot Constr Budget (Perlo est. 12/29/09)
          $ 303,439  
Developer Fee [(Fixed (at 4%, excl land & cont.)]
          $ 18,000  
Contingency (4.5%, excl land)
          $ 20,990  
 
               
 
             
Total Project Cost Budget
          $ 767,615    
LaCrosse Remote Parking Lot
               
PDC Financing Request
               
 
               
Total Project Cost
          $ 767,615  
Equity Requested
    15 %   $ 115,142  
 
             
Financed Amount Requested
          $ 652,473  
 
               
Interest Rate Requested
            1.0 %
 
               
Term of Financing Requested (months)
            240  

Exhibit C-1
Page 1

